Per Curiam.
Defendant, convicted of “receiving or concealing stolen property,” Minn. St. 609.53, contends on this appeal from judgment of conviction that (1) the trial judge erred in denying her motion to suppress certain statements which she made in response to police questioning, and (2) there was insufficient evidence as a matter of law for the jury to conclude that she knew the property was stolen.
As to the first issue, it is clear that the questions asked by the police were in the ordinary course of their investigative work prior to their having reasonable grounds to believe that the defendant was the culprit. State v. Kinn, 288 Minn. 31, 35, 178 N. W. 2d 888, 891 (1970).
As to the second issue, the record discloses ample evidence from which the jury might conclude that she knew the property was stolen.
Affirmed.